EXHIBIT 10.2

 

SERIES A SUBORDINATED CONVERTIBLE NOTE

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 18(a)
HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). PURSUANT TO
TREASURY REGULATION §1.1275-3(b)(1), MICHAEL REDARD, CHIEF FINANCIAL OFFICER &
SECRETARY OF THE COMPANY HEREOF WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE DATE
OF THIS NOTE, PROMPTLY MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION
DESCRIBED IN TREASURY REGULATION §1.1275-3(b)(1)(i). MICHAEL REDARD MAY BE
REACHED AT TELEPHONE NUMBER (805) 823-6178.

 

CURE PHARMACEUTICAL HOLDING CORP.

 

SERIES A SUBORDINATED CONVERTIBLE NOTE

 

Issuance Date: October 30, 2020 (the “Issuance Date”)

Original Principal Amount: U.S. $4,600,000



 

FOR VALUE RECEIVED, CURE Pharmaceutical Holding Corp., a Delaware corporation
(the “Company”), hereby promises to pay to the order of Ionic Ventures, LLC or
its registered assigns (“Holder”) the amount set forth above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date, or upon acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and, if an Event of Default (as defined below)
has occurred and is continuing, to pay interest (“Interest”) on any outstanding
Principal at the applicable Default Rate (as defined below) from the date set
forth above as the Issuance Date (the “Issuance Date”) until the same becomes
due and payable, whether upon the Maturity Date, or upon acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This Series A Subordinated Convertible Note (including all Series A
Subordinated Convertible Notes issued in exchange, transfer or replacement
hereof, this “Note”) is one of an issue of Series A Subordinated Convertible
Notes issued pursuant to the Securities Purchase Agreement, dated as of October
30, 2020 (the “Subscription Date”), by and among the Company and the investors
(the “Buyers”) referred to therein, as amended from time to time (collectively,
the “Notes”, and such other Series A Convertible Notes and Series B Senior
Secured Convertible Notes issued pursuant to the Securities Purchase Agreement,
collectively, the “Other Notes”). Certain capitalized terms used herein are
defined in Section 31.

 

  1



 



  

1. PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, Make-Whole
Amount, if any, accrued and unpaid Interest and accrued and unpaid Late Charges
(as defined in Section 24(c)) on such Principal, Make-Whole Amount, and
Interest, if any. Other than as specifically permitted by this Note, the Company
may not prepay any portion of the outstanding Principal, Make-Whole Amount, if
any, accrued and unpaid Interest or accrued and unpaid Late Charges on
Principal, Interest and Make-Whole Amount, if any. Notwithstanding anything
herein to the contrary, with respect to any conversion or redemption hereunder,
as applicable, the Company shall convert or redeem, as applicable, First, all
accrued and unpaid Interest and Make-Whole Amount, if any, hereunder and under
any other Series A Notes held by such Holder, Second, all accrued and unpaid
Late Charges on any Principal, Interest and Make-Whole Amount, if any, hereunder
and under any other Series A Notes held by such Holder, Third, all other amounts
(other than Principal) outstanding under any other Series A Notes held by such
Holder and, Fourth, all Principal outstanding hereunder and under any other
Series A Notes held by such Holder, in each case, allocated pro rata among this
Note and such other Series A Notes held by such Holder.

 

2. DEFAULT INTEREST; DEFAULT RATE. No Interest shall accrue hereunder unless and
until an Event of Default (as defined below) has occurred. From and after the
occurrence and during the continuance of any Event of Default, Interest shall
accrue hereunder at eighteen percent (18.0%) per annum (the “Default Rate”) and
shall be computed on the basis of a 360-day year and twelve 30-day months, shall
compound each calendar month and shall be payable in arrears on the first
Trading Day of each such calendar month in which Interest accrues hereunder
(each, an “Interest Date”). Accrued and unpaid Interest, if any, shall also be
payable by way of inclusion of such Interest in the Conversion Amount (as
defined below) on each Conversion Date (as defined below) in accordance with
Section 3(b)(i) or upon any redemption in accordance with Section 11 or any
required payment upon any Bankruptcy Event of Default (as defined in Section
4(a) below). In the event that such Event of Default is subsequently cured (and
no other Event of Default then exists (including, without limitation, for the
Company’s failure to pay such Interest at the Default Rate on the applicable
Interest Date)), Interest shall cease to accrue hereunder as of the calendar day
immediately following the date of such cure; provided that the Interest as
calculated and unpaid during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default.

 

  2



 



  

3. CONVERSION OF NOTES. At any time after the Issuance Date, this Note shall be
convertible into validly issued, fully paid and non-assessable shares of Common
Stock (as defined below), on the terms and conditions set forth in this Section
3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below)
(excluding the Make-Whole Amount, if any, which shall be settled in accordance
with Section 3(f) below). The Company shall not issue any fraction of a share of
Common Stock upon any conversion. If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share. The Company shall pay
any and all transfer, stamp, issuance and similar taxes, costs and expenses
(including, without limitation, fees and expenses of the transfer agent of the
Company (the “Transfer Agent”)) that may be payable with respect to the issuance
and delivery of Common Stock upon conversion of any Conversion Amount.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) (excluding the
Make-Whole Amount, if any, which shall be settled in accordance with Section
3(f) below) shall be determined by dividing (x) such Conversion Amount
(excluding the Make-Whole Amount, if any, which shall be settled in accordance
with Section 3(f) below) by (y) the Conversion Price (the “Conversion Rate”).

 

(i)“Conversion Amount” means the sum of (w) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, (x) all accrued and unpaid Interest with respect to such portion of
the Principal amount, (y) the Make-Whole Amount, if any and (z) any accrued and
unpaid Late Charges with respect to such portion of such Principal, such
Interest, if any, and such Make-Whole Amount, if any.

 

(ii)“Conversion Price” means, as of any Conversion Date or other date of
determination, $1.32 subject to adjustment as provided herein.

  

  3



 



  

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall deliver (whether via
facsimile, electronic mail or otherwise), for receipt on or prior to 11:59 p.m.,
New York time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company. If
required by Section 3(c)(iii), within two (2) Trading Days following a
conversion of this Note as aforesaid, the Holder shall surrender this Note to a
nationally recognized overnight delivery service for delivery to the Company (or
an indemnification undertaking with respect to this Note in the case of its
loss, theft or destruction as contemplated by Section 18(b)). On or before the
first (1st) Trading Day following the date of receipt of a Conversion Notice,
the Company shall transmit by facsimile or electronic mail an acknowledgment of
confirmation and representation as to whether such shares of Common Stock may
then be resold pursuant to Rule 144 or an effective and available registration
statement, in the form attached hereto as Exhibit II, of receipt of such
Conversion Notice to the Holder and the Transfer Agent which confirmation shall
constitute an instruction to the Transfer Agent to process such Conversion
Notice in accordance with the terms herein. On or before the second (2nd)
Trading Day following the date on which the Company has received a Conversion
Notice (or such earlier date as required pursuant to the 1934 Act or other
applicable law, rule or regulation for the settlement of a trade initiated on
the applicable Conversion Date of such shares of Common Stock issuable pursuant
to such Conversion Notice) (the “Share Delivery Deadline”), the Company shall
(1) provided that the Transfer Agent is participating in The Depository Trust
Company’s (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
pursuant to such conversion to the Holder’s or its designee’s balance account
with DTC through its Deposit/Withdrawal at Custodian system or (2) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, upon the request of the Holder, issue and deliver (via
reputable overnight courier) to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled
pursuant to such conversion. If this Note is physically surrendered for
conversion pursuant to Section 3(c)(iii) and the outstanding Principal of this
Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than two (2) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder (or its designee) a new Note (in accordance with
Section 18(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.
Notwithstanding anything to the contrary contained in this Note or the
Registration Rights Agreement, after the effective date of the Registration
Statement (as defined in the Registration Rights Agreement) and prior to the
Holder’s receipt of the notice of a Grace Period (as defined in the Registration
Rights Agreement), the Company shall cause the Transfer Agent to deliver
unlegended shares of Common Stock to the Holder (or its designee) in connection
with any sale of Registrable Securities (as defined in the Registration Rights
Agreement) with respect to which the Holder has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the particular
Registration Statement to the extent applicable, and for which the Holder has
not yet settled.

 

  4



 



  

(ii) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, on or prior to the applicable Share Delivery Deadline,
either (I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, to issue and deliver to the Holder (or its
designee) a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the balance account of the
Holder or the Holder’s designee with DTC for such number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion of this Note
(as the case may be) or (II) if the Registration Statement covering the resale
of the shares of Common Stock that are the subject of the Conversion Notice (the
“Unavailable Conversion Shares”) is not available for the resale of such
Unavailable Conversion Shares and the Company fails to promptly, but in no event
later than as required pursuant to the Registration Rights Agreement (x) so
notify the Holder and (y) deliver the shares of Common Stock electronically
without any restrictive legend by crediting such aggregate number of shares of
Common Stock to which the Holder is entitled pursuant to such conversion to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal At Custodian system (the event described in the immediately
foregoing clause (II) is hereinafter referred as a “Notice Failure” and together
with the event described in clause (I) above, a “Conversion Failure”), then, in
addition to all other remedies available to the Holder, (1) the Company shall
pay in cash to the Holder on each day after such Share Delivery Deadline that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 1% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Holder on or prior to the Share Delivery Deadline and to
which the Holder is entitled, multiplied by (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Conversion Date and ending on the applicable
Share Delivery Deadline and (2) the Holder, upon written notice to the Company,
may void its Conversion Notice with respect to, and retain or have returned (as
the case may be) any portion of this Note that has not been converted pursuant
to such Conversion Notice, provided that the voiding of a Conversion Notice
shall not affect the Company’s obligations to make any payments which have
accrued prior to the date of such notice pursuant to this Section 3(c)(ii) or
otherwise. In addition to the foregoing, if on or prior to the Share Delivery
Deadline either (A) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, the Company shall fail to issue and
deliver to the Holder (or its designee) a certificate and register such shares
of Common Stock on the Company’s share register or, if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, the
Transfer Agent shall fail to credit the balance account of the Holder or the
Holder’s designee with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder or pursuant to the
Company’s obligation pursuant to clause (II) below or (B) a Notice Failure
occurs, and if on or after such Share Delivery Deadline the Holder purchases (in
an open market transaction or otherwise) shares of Common Stock corresponding to
all or any portion of the number of shares of Common Stock issuable upon such
conversion that the Holder is entitled to receive from the Company and has not
received from the Company in connection with such Conversion Failure or Notice
Failure, as applicable (a “Buy-In”), then, in addition to all other remedies
available to the Holder, the Company shall, within two (2) Business Days after
receipt of the Holder’s request and in the Holder’s discretion, either: (I) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any
other Person in respect, or on behalf, of the Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate
(and to issue such shares of Common Stock) or credit the balance account of such
Holder or such Holder’s designee, as applicable, with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) (and to issue such shares of Common
Stock) shall terminate, or (II) promptly honor its obligation to so issue and
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit the balance account of such Holder or such Holder’s
designee, as applicable, with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (x) such number of shares of Common Stock
multiplied by (y) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (II) (the “Buy-In Payment Amount”). Nothing shall limit the Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity, including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) upon the conversion of this Note as required
pursuant to the terms hereof.

 

  5



 



  

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes (including, without limitation, the right to receive
payments of Principal, Interest and Make-Whole Amount hereunder) notwithstanding
notice to the contrary. A Registered Note may be assigned, transferred or sold
in whole or in part only by registration of such assignment or sale on the
Register. Upon its receipt of a written request to assign, transfer or sell all
or part of any Registered Note by the holder thereof, the Company shall record
the information contained therein in the Register and issue one or more new
Registered Notes in the same aggregate principal amount as the principal amount
of the surrendered Registered Note to the designated assignee or transferee
pursuant to Section 18, provided that if the Company does not so record an
assignment, transfer or sale (as the case may be) of all or part of any
Registered Note within two (2) Business Days of such a request, then the
Register shall be automatically deemed updated to reflect such assignment,
transfer or sale (as the case may be). Notwithstanding anything to the contrary
set forth in this Section 3, following conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted (in which event this Note shall be
delivered to the Company following conversion thereof as contemplated by Section
3(c)(i)) or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal, Interest, Make-Whole Amount and Late
Charges converted and/or paid (as the case may be) and the dates of such
conversions and/or payments (as the case may be) or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion. If the Company does not update
the Register to record such Principal, Interest, Make-Whole Amount and Late
Charges converted and/or paid (as the case may be) and the dates of such
conversions, and/or payments (as the case may be) within two (2) Business Days
of such occurrence, then the Register shall be automatically deemed updated to
reflect such occurrence.

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 23.

 

  6



 



  

(d) Limitations on Conversions. The Company shall not effect the conversion of
any portion of this Note, and the Holder shall not have the right to convert any
portion of this Note pursuant to the terms and conditions of this Note and any
such conversion shall be null and void and treated as if never made, to the
extent that after giving effect to such conversion, the Holder together with the
other Attribution Parties collectively would beneficially own in excess of 4.99%
(the “Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by the Holder
and the other Attribution Parties shall include the number of shares of Common
Stock held by the Holder and all other Attribution Parties plus the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (A) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of the
other Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 3(d). For purposes of this Section 3(d), beneficial ownership shall
be calculated in accordance with Section 13(d) of the 1934 Act. For purposes of
determining the number of outstanding shares of Common Stock the Holder may
acquire upon the conversion of this Note without exceeding the Maximum
Percentage, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public filing
with the SEC, as the case may be, (y) a more recent public announcement by the
Company or (z) any other written notice by the Company or the Transfer Agent, if
any, setting forth the number of shares of Common Stock outstanding (the
“Reported Outstanding Share Number”). If the Company receives a Conversion
Notice from the Holder at a time when the actual number of outstanding shares of
Common Stock is less than the Reported Outstanding Share Number, the Company
shall notify the Holder in writing of the number of shares of Common Stock then
outstanding and, to the extent that such Conversion Notice would otherwise cause
the Holder’s beneficial ownership, as determined pursuant to this Section 3(d),
to exceed the Maximum Percentage, the Holder must notify the Company of a
reduced number of shares of Common Stock to be purchased pursuant to such
Conversion Notice. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon conversion of this Note results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Notes that is not an Attribution Party of the Holder. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Note in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to convert
this Note pursuant to this paragraph shall have any effect on the applicability
of the provisions of this paragraph with respect to any subsequent determination
of convertibility. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note.

 

  7



 



  

(e) Right of Alternate Conversion.

 

(i) General.

 

(1) Alternate Conversion Upon an Event of Default. Subject to Section 3(d), at
any time at any time after the occurrence of an Event of Default (regardless of
whether such Event of Default has been cured or if the Holder has delivered an
Event of Default Redemption Notice to the Company), the Holder may, at the
Holder’s option, convert (each, an “Alternate Conversion”, and the date of such
Alternate Conversion, each, an “Alternate Conversion Date”) all, or any part of,
the Conversion Amount (including the Make-Whole Amount, and for the avoidance of
doubt, solely with respect to such Alternate Conversion, disregarding Section
3(f) below with respect thereto) (such portion of the Conversion Amount subject
to such Alternate Conversion, each, an “Alternate Conversion Amount”) into
shares of Common Stock at the Alternate Conversion Price.

 

(ii) Mechanics of Alternate Conversion. On any Alternate Conversion Date, the
Holder may voluntarily convert any Alternate Conversion Amount pursuant to
Section 3(c) (with “Alternate Conversion Price” replacing “Conversion Price” for
all purposes hereunder with respect to such Alternate Conversion and with
“Redemption Premium of the Conversion Amount” replacing “Conversion Amount” in
clause (x) of the definition of Conversion Rate above with respect to such
Alternate Conversion) by designating in the Conversion Notice delivered pursuant
to this Section 3(e) of this Note that the Holder is electing to use the
Alternate Conversion Price for such conversion; provided that in the event of
the Conversion Floor Price Condition, on or prior to Share Delivery Deadline
with respect to such Alternate Conversion, the Company shall also deliver to the
Holder the applicable Alternate Conversion Floor Amount. Notwithstanding
anything to the contrary in this Section 3(e), but subject to Section 3(d),
until the Company delivers shares of Common Stock representing the applicable
Alternate Conversion Amount to the Holder, such Alternate Conversion Amount may
be converted by the Holder into shares of Common Stock pursuant to Section 3(c)
without regard to this Section 3(e).

 

(f) Settlement of Make-Whole Amounts. Upon any conversion of this Note, on or
prior to the applicable Share Delivery Deadline, the Make-Whole Amount included
in the Conversion Amount subject to such conversion shall be converted into
shares of Common Stock in accordance with this Section 3(f) (each, a “Make-Whole
Share Settlement”) or, at the option of the Company, paid in cash to the Holder
with respect to such conversion (each, a “Make-Whole Cash Settlement”), in
either case, as the Company shall have previously elected to the Holder (or
deemed to have been elected, as applicable) in accordance with this Section 3(f)
(each, a “Standing Make-Whole Election”).

 

  8



 



  

(i) Standing Make-Whole Elections. As of the Issuance Date, the Company shall be
deemed to have elected to have Make-Whole Share Settlements with respect to all
conversions of this Note (the “Initial Standing Make-Whole Election”). If the
Company desires to change the Initial Standing Make-Whole Election (or any
subsequent Standing Make-Whole Election or any other deemed election in
accordance with the next sentence), the Company must deliver written notice to
the Holder, effective five (5) Trading Days after receipt by the Holder,
specifying whether upon any conversion the Make-Whole Amount shall be settled as
a Make-Whole Share Settlement or a Make-Whole Cash Settlement. Notwithstanding
the foregoing, the Company shall not be permitted to elect to effect any
Make-Whole Cash Settlement (and the Company shall be deemed to have properly
elected to effect each conversion as a Make-Whole Share Settlement) at any time
(x) an Event of Default has occurred and is continuing or (y) any Indebtedness,
contract, arrangement or other agreement of the Company or any of its
Subsidiaries would prohibit the payment of such Make-Whole Amount to the Holder
in cash (or would require such Make-Whole Amount to be turned over or paid to
any other holder of Indebtedness or similar Person as a result of Section 14
below).

 

(ii) Mechanics of Make-Whole Share Settlement. Subject to Section 3(d) above,
upon any conversion of this Note at a time that the Company has properly elected
(or is deemed to have elected) to effect Make-Whole Share Settlements hereunder,
as settlement of the Make-Whole Amount included in such Conversion Amount
subject to conversion, the aggregate number of shares of Common Stock to be
delivered to the Holder in such conversion shall be automatically increased by
an aggregate number of shares of Common Stock (each, a “Make-Whole Share”) equal
to the quotient of (x) the applicable Make-Whole Amount, divided by (y) the
applicable Market Price. All Make-Whole Shares shall be delivered to the Holder
on or prior to the applicable Share Delivery Deadline in accordance with Section
3(c) above. For the avoidance of doubt, any failure to deliver Make-Whole Shares
to the Holder on or prior to such Share Delivery Deadline shall be subject to
Section 3(c)(ii) above and any other remedies available to the Holder under
applicable law, rule or regulation.

 

(iii) Mechanics of Make-Whole Cash Settlement. Upon any conversion of this Note
at a time that the Company has elected (or is deemed to have elected) to effect
Make-Whole Cash Settlements hereunder, as settlement of the Make-Whole Amount
included in such Conversion Amount subject to conversion, on or prior to the
applicable Share Delivery Deadline (each, a “Make-Whole Redemption Date”), the
Company shall make a cash payment to the Holder equal to such Make-Whole Amount
(each, a “Make-Whole Redemption Price”). Redemptions required by this Section
3(f) shall be made in accordance with the provisions of Section 11. To the
extent redemptions required by this Section 3(f) are deemed or determined by a
court of competent jurisdiction to be prepayments of this Note by the Company,
such redemptions shall be deemed to be voluntary prepayments.

 

  9



 



  

4. RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default” and each of the events in clauses (ix), (x) and (xi) shall constitute a
“Bankruptcy Event of Default”:

 

(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement) to be filed with the SEC on or prior to the date
that is five (5) days after the applicable Filing Deadline (as defined in the
Registration Rights Agreement) or the failure of the applicable Registration
Statement to be declared effective by the SEC on or prior to the date that is
seven (7) days after the applicable Effectiveness Deadline (as defined in the
Registration Rights Agreement);

 

(ii) while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of Registrable Securities (as defined in the Registration Rights
Agreement) for sale of all of such holder’s Registrable Securities in accordance
with the terms of the Registration Rights Agreement, and such lapse or
unavailability continues for a period of five (5) consecutive days or for more
than an aggregate of ten (10) days in any 365-day period (excluding days during
an Allowable Grace Period (as defined in the Registration Rights Agreement));

 

(iii) the suspension from trading or the failure of the Common Stock to be
trading or listed (as applicable) on an Eligible Market for a period of five (5)
consecutive Trading Days;

 

(iv) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five (5) Trading Days after the
applicable Conversion Date or exercise date (as the case may be) or (B) notice,
written or oral, to any holder of the Notes, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for conversion of any Notes
into shares of Common Stock that is requested in accordance with the provisions
of the Notes, other than pursuant to Section 3(d);

 

(v) except to the extent the Company is in compliance with Section 10(b) below,
at any time following the tenth (10th) consecutive day that the Holder’s
Authorized Share Allocation (as defined in Section 10(a) below) is less than the
number of shares of Common Stock that the Holder would be entitled to receive
upon a conversion of the full Conversion Amount of this Note (without regard to
any limitations on conversion set forth in Section 3(d) or otherwise);

 

  10



 



  

(vi) the Company’s or any Subsidiary’s failure to pay to the Holder any amount
of Principal, Interest, Make-Whole Amounts, Late Charges or other amounts when
and as due under this Note (including, without limitation, the Company’s or any
Subsidiary’s failure to pay any redemption payments or amounts hereunder) or any
other Transaction Document (as defined in the Securities Purchase Agreement) or
any other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby and thereby, except, in the
case of a failure to pay Interest, Make-Whole Amounts and Late Charges when and
as due, in which case only if such failure remains uncured for a period of at
least two (2) Trading Days;

 

(vii) the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the Holder upon conversion or exercise (as
the case may be) of any Securities (as defined in the Securities Purchase
Agreement) acquired by the Holder under the Securities Purchase Agreement
(including this Note) as and when required by such Securities or the Securities
Purchase Agreement, unless otherwise then prohibited by applicable federal
securities laws, and any such failure remains uncured for at least five (5)
days;

 

(viii) the occurrence of any default under, redemption of or acceleration prior
to maturity of at least an aggregate of $150,000 of Indebtedness (as defined in
the Securities Purchase Agreement) of the Company or any of its Subsidiaries,
other than with respect to any Other Notes;

 

(ix) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Material Subsidiary and, if instituted against the Company or any
Material Subsidiary by a third party, shall not be dismissed within thirty (30)
days of their initiation;

 

(x) the commencement by the Company or any Material Subsidiary of a voluntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Material Subsidiary in an involuntary case or proceeding
under any applicable federal, state or foreign bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal,
state or foreign law, or the consent by it to the filing of such petition or to
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or any
Material Subsidiary or of any substantial part of its property, or the making by
it of an assignment for the benefit of creditors, or the execution of a
composition of debts, or the occurrence of any other similar federal, state or
foreign proceeding, or the admission by it in writing of its inability to pay
its debts generally as they become due, the taking of corporate action by the
Company or any Material Subsidiary in furtherance of any such action or the
taking of any action by any Person to commence a Uniform Commercial
Codeforeclosure sale or any other similar action under federal, state or foreign
law;

 

  11



 



  

(xi) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Material Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any Material
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Material Subsidiary under any applicable
federal, state or foreign law or (iii) a decree, order, judgment or other
similar document appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or any Material
Subsidiary or of any substantial part of its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree, order,
judgment or other similar document or any such other decree, order, judgment or
other similar document unstayed and in effect for a period of thirty (30)
consecutive days;

 

(xii) a final judgment or judgments for the payment of money aggregating in
excess of $150,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged, settled or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $150,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment;

 

(xiii) the Company and/or any Subsidiary, individually or in the aggregate,
either (i) fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $150,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $150,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate;

 

  12



 



  

(xiv) other than as specifically set forth in another clause of this Section
4(a), the Company or any Subsidiary breaches any representation or warranty in
any material respect (other than the representations or warranties subject to
material adverse effect or materiality limitations, which may not be breached in
any respect) or any covenant or other term or condition of any Transaction
Document, except, in the case of a breach of a covenant or other term or
condition that is curable, only if such breach remains uncured for a period of
five (5) consecutive Trading Days;

 

(xv) a false or inaccurate certification (including a false or inaccurate deemed
certification) by the Company that either (A) the Equity Conditions are
satisfied, (B) there has been no Equity Conditions Failure, or (C) as to whether
any Event of Default has occurred;

 

(xvi) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of Section 13 of this Note;

 

(xvii)any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs;

 

(xviii) any material provision of any Transaction Document shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against the parties thereto in any material
respect, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by the Company or any
Subsidiary or any governmental authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof, or the Company
or any Subsidiary shall deny in writing that it has any liability or obligation
purported to be created under any Transaction Document;

 

(xix) [Intentionally Omitted] or

 

(xx) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Notes.

 

  13



 



  

(b) Notice of an Event of Default: Event of Default Redemption Right. Upon the
occurrence of an Event of Default with respect to this Note or any Other Note,
the Company shall within one (1) Business Day of becoming aware of such Event of
Default deliver written notice thereof via facsimile or electronic mail and
overnight courier (with next day delivery specified) (an “Event of Default
Notice”) to the Holder. At any time after the earlier of the Holder’s receipt of
an Event of Default Notice and the Holder becoming aware of an Event of Default
(such earlier date, the “Event of Default Right Commencement Date”) and ending
(such ending date, the “Event of Default Right Expiration Date”, and each such
period, an “Event of Default Redemption Right Period”) on the twentieth (20th)
Trading Day after the later of (x) the date such Event of Default is cured and
(y) the Holder’s receipt of an Event of Default Notice that includes (I) a
reasonable description of the applicable Event of Default, (II) a certification
as to whether, in the opinion of the Company, such Event of Default is capable
of being cured and, if applicable, a reasonable description of any existing
plans of the Company to cure such Event of Default and (III) a certification as
to the date the Event of Default occurred and, if cured on or prior to the date
of such Event of Default Notice, the applicable Event of Default Right
Expiration Date, the Holder may require the Company to redeem (regardless of
whether such Event of Default has been cured on or prior to the Event of Default
Right Expiration Date) all or any portion of this Note by delivering written
notice thereof (each, an “Event of Default Redemption Notice”, and the date
thereof, each, an “Event of Default Redemption Notice Date”) to the Company,
which Event of Default Redemption Notice shall indicate the portion of this Note
the Holder is electing to redeem. Each portion of this Note subject to
redemption by the Company pursuant to this Section 4(b) shall be redeemed by the
Company at a price equal to the greater of (i) the product of (A) the Conversion
Amount to be redeemed multiplied by (B) the Redemption Premium and (ii) the
product of (X) the quotient of (I) the Conversion Amount to be redeemed, divided
by (II) the Alternate Conversion Price at such time as the Holder delivers an
Event of Default Redemption Notice (or, if a Dilutive Issuance occurs during the
period commencing on, and including, such Event of Default Redemption Notice
Date through, and including such Event of Default Redemption Date (as defined
below), the date of such Dilutive Issuance) multiplied by (Y) the product of (1)
the Redemption Premium multiplied by (2) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date
immediately preceding such Event of Default and ending on the date the Company
makes the entire payment required to be made under this Section 4(b) (the “Event
of Default Redemption Price”). Redemptions required by this Section 4(b) shall
be made in accordance with the provisions of Section 11. To the extent
redemptions required by this Section 4(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 3(e), but subject to Section 3(d),
until the Event of Default Redemption Price (together with any Late Charges
thereon) is satisfied in full, the Conversion Amount submitted for redemption
under this Section 4(b) (together with any Late Charges thereon) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to the
terms of this Note. In the event of the Company’s redemption of any portion of
this Note under this Section 4(b), the Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any redemption premium due
under this Section 4(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty. Any redemption upon an Event of Default shall not
constitute an election of remedies by the Holder, and all other rights and
remedies of the Holder shall be preserved.

 

  14



 



  

(c) Mandatory Redemption upon Bankruptcy Event of Default. Notwithstanding
anything to the contrary herein, and notwithstanding any conversion that is then
required or in process, upon any Bankruptcy Event of Default, whether occurring
prior to or following the Maturity Date, the Company shall immediately pay to
the Holder an amount in cash representing (i) all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid Late Charges on such Principal and
Interest, multiplied by (ii) the Redemption Premium, in addition to any and all
other amounts due hereunder, without the requirement for any notice or demand or
other action by the Holder or any other person or entity; provided that the
Holder may, in its sole discretion, waive such right to receive payment upon a
Bankruptcy Event of Default, in whole or in part, and any such waiver shall not
affect any other rights of the Holder hereunder, including any other rights in
respect of such Bankruptcy Event of Default, any right to conversion, and any
right to payment of the Event of Default Redemption Price or any other
Redemption Price, as applicable.

 

5. RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder prior to such Fundamental Transaction, including agreements to deliver to
each holder of Notes in exchange for such Notes a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes, respectively, held by such holder, having similar
conversion rights as the Notes and having similar ranking and security to the
Notes, and satisfactory to the Holder and (ii) the Successor Entity (including
its Parent Entity) is a publicly traded corporation whose common stock is quoted
on or listed for trading on an Eligible Market. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Upon consummation of a Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of such
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 6 and 15, which shall continue to be receivable thereafter))
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity) which
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 5(a) to permit
the Fundamental Transaction without the assumption of this Note. The provisions
of this Section 5 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion of this Note.

 

  15



 



  

(b) Notice of a Change of Control; Redemption Right. No sooner than twenty (20)
Trading Days nor later than ten (10) Trading Days prior to the consummation of a
Change of Control (the “Change of Control Date”), but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile or electronic mail and overnight courier to the Holder (a
“Change of Control Notice”). At any time during the period beginning after the
Holder’s receipt of a Change of Control Notice or the Holder becoming aware of a
Change of Control if a Change of Control Notice is not delivered to the Holder
in accordance with the immediately preceding sentence (as applicable) and ending
on the later of twenty (20) Trading Days after (A) consummation of such Change
of Control or (B) the date of receipt of such Change of Control Notice, the
Holder may require the Company to redeem all or any portion of this Note by
delivering written notice thereof (“Change of Control Redemption Notice”) to the
Company, which Change of Control Redemption Notice shall indicate the Conversion
Amount the Holder is electing to redeem. The portion of this Note subject to
redemption pursuant to this Section 5(b) shall be redeemed by the Company in
cash at a price equal to the greatest of (i) the product of (w) the Change of
Control Redemption Premium multiplied by (y) the Conversion Amount being
redeemed, (ii) the product of (x) the Change of Control Redemption Premium
multiplied by (y) the product of (A) the Conversion Amount being redeemed
multiplied by (B) the quotient determined by dividing (I) the greatest Closing
Sale Price of the shares of Common Stock during the period beginning on the date
immediately preceding the earlier to occur of (1) the consummation of the
applicable Change of Control and (2) the public announcement of such Change of
Control and ending on the date the Holder delivers the Change of Control
Redemption Notice by (II) Alternate Conversion Price then in effect (or, if a
Dilutive Issuance occurs during the period commencing on, and including, such
Change of Control Redemption Notice Date through, and including such Change of
Control Redemption Date (as defined below), the date of such Dilutive
Issuance)and (iii) the product of (y) the Change of Control Redemption Premium
multiplied by (z) the product of (A) the Conversion Amount being redeemed
multiplied by (B) the quotient of (I) the aggregate cash consideration and the
aggregate cash value of any non-cash consideration per share of Common Stock to
be paid to the holders of the shares of Common Stock upon consummation of such
Change of Control (any such non-cash consideration constituting publicly-traded
securities shall be valued at the highest of the Closing Sale Price of such
securities as of the Trading Day immediately prior to the consummation of such
Change of Control, the Closing Sale Price of such securities on the Trading Day
immediately following the public announcement of such proposed Change of Control
and the Closing Sale Price of such securities on the Trading Day immediately
prior to the public announcement of such proposed Change of Control) divided by
(II) the Conversion Price then in effect (the “Change of Control Redemption
Price”). Redemptions required by this Section 5(b) shall be made in accordance
with the provisions of Section 11 and shall have priority to payments to
stockholders in connection with such Change of Control. To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5(b), but subject to Section 3(d),
until the Change of Control Redemption Price (together with any Late Charges
thereon) is paid in full, the Conversion Amount submitted for redemption under
this Section 5(b) (together with any Late Charges thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3. In the
event of the Company’s redemption of any portion of this Note under this Section
5(b), the Holder’s damages would be uncertain and difficult to estimate because
of the parties’ inability to predict future interest rates and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any redemption premium due under this Section 5(b) is
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder’s actual loss of its investment opportunity and not as a penalty.

 

  16



 



  

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a) Purchase Rights. In addition to any adjustments pursuant to Section 7 below,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to all or substantially all of the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note and assuming for such purpose that the Note was
converted at the Alternate Conversion Price as of the applicable record date)
immediately prior to the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however, that to the
extent that the Holder’s right to participate in any such Purchase Right would
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to the extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Purchase Right (and beneficial ownership) to the extent of any such excess)
and such Purchase Right to such extent shall be held in abeyance (and, if such
Purchase Right has an expiration date, maturity date or other similar provision,
such term shall be extended by such number of days held in abeyance, if
applicable) for the benefit of the Holder until such time or times, if ever, as
its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such right (and any Purchase Right granted, issued or sold on
such initial Purchase Right or on any subsequent Purchase Right held similarly
in abeyance (and, if such Purchase Right has an expiration date, maturity date
or other similar provision, such term shall be extended by such number of days
held in abeyance, if applicable)) to the same extent as if there had been no
such limitation).

 

  17



 



  

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate and with a make-whole amount commensurate with the
Make-Whole Amount. Provision made pursuant to the preceding sentence shall be in
a form and substance satisfactory to the Holder. The provisions of this Section
6 shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.

 

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date the Company grants, issues or sells
(or enters into any agreement to grant, issue or sell), or in accordance with
this Section 7(a) is deemed to have granted, issued or sold, any shares of
Common Stock (including the issuance or sale of shares of Common Stock owned or
held by or for the account of the Company, but excluding any Excluded Securities
issued or sold or deemed to have been issued or sold) for a consideration per
share (the “New Issuance Price”) less than a price equal to the Conversion Price
in effect immediately prior to such issuance or sale or deemed issuance or sale
(such Conversion Price then in effect is referred to herein as the “Applicable
Price”) (the foregoing a “Dilutive Issuance”), then, immediately after such
Dilutive Issuance, the Conversion Price then in effect shall be reduced to an
amount equal to the New Issuance Price. For all purposes of the foregoing
(including, without limitation, determining the adjusted Conversion Price and
the New Issuance Price under this Section 7(a)), the following shall be
applicable:

 

  18



 



  

(i) Issuance of Options. If the Company in any manner grants, issues or sells
(or enters into any agreement to grant, issue or sell) any Options and the
lowest price per share for which one share of Common Stock is at any time
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
or otherwise pursuant to the terms thereof is less than the Applicable Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the granting, issuance or
sale of such Option for such price per share. For purposes of this Section
7(a)(i), the “lowest price per share for which one share of Common Stock is at
any time issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof” shall be equal to (1)
the lower of (x) the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon the granting, issuance or sale of such Option, upon exercise of such
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option or otherwise pursuant to the terms thereof
and (y) the lowest exercise price set forth in such Option for which one share
of Common Stock is issuable (or may become issuable assuming all possible market
conditions) upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option or otherwise pursuant to the terms thereof, minus (2) the sum of all
amounts paid or payable to the holder of such Option (or any other Person) with
respect to any one share of Common Stock upon the granting, issuance or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option or
otherwise pursuant to the terms thereof plus the value of any other
consideration consisting of cash, debt forgiveness, assets or any other property
received or receivable by, or benefit conferred on, the holder of such Option
(or any other Person). Except as contemplated below, no further adjustment of
the Conversion Price shall be made upon the actual issuance of such share of
Common Stock or of such Convertible Securities upon the exercise of such Options
or otherwise pursuant to the terms thereof or upon the actual issuance of such
shares of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells (or enters into any agreement to issue or sell) any Convertible Securities
and the lowest price per share for which one share of Common Stock is at any
time issuable upon the conversion, exercise or exchange thereof or otherwise
pursuant to the terms thereof is less than the Applicable Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one share of Common Stock is at any time
issuable (or may become issuable assuming all possible market conditions) upon
the conversion, exercise or exchange thereof or otherwise pursuant to the terms
thereof” shall be equal to (1) the lower of (x) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security or otherwise
pursuant to the terms thereof and (y) the lowest conversion price set forth in
such Convertible Security for which one share of Common Stock is issuable (or
may become issuable assuming all possible market conditions) upon conversion,
exercise or exchange thereof or otherwise pursuant to the terms thereof minus
(2) the sum of all amounts paid or payable to the holder of such Convertible
Security (or any other Person) with respect to any one share of Common Stock
upon the issuance or sale of such Convertible Security plus the value of any
other consideration received or receivable consisting of cash, debt forgiveness,
assets or other property by, or benefit conferred on, the holder of such
Convertible Security (or any other Person). Except as contemplated below, no
further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities or otherwise pursuant to the terms thereof, and if
any such issuance or sale of such Convertible Securities is made upon exercise
of any Options for which adjustment of the Conversion Price has been or is to be
made pursuant to other provisions of this Section 7(a), except as contemplated
below, no further adjustment of the Conversion Price shall be made by reason of
such issuance or sale.

 

  19



 



  

(iii) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time (other than proportional changes in conversion or exercise prices, as
applicable, in connection with an event referred to in Section 7(b) below), the
Conversion Price in effect at the time of such increase or decrease shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate (as the case may be) at the time initially granted, issued or
sold. For purposes of this Section 7(a)(iii), if the terms of any Option or
Convertible Security that was outstanding as of the Subscription Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

 

(iv) Calculation of Consideration Received. If any Option and/or Convertible
Security and/or Adjustment Right is issued in connection with the issuance or
sale or deemed issuance or sale of any other securities of the Company (as
determined by the Holder, the “Primary Security”, and such Option and/or
Convertible Security and/or Adjustment Right, the “Secondary Securities”),
together comprising one integrated transaction (or one or more transactions if
such issuances or sales or deemed issuances or sales of securities of the
Company either (A) have at least one investor or purchaser in common, (B) are
consummated in reasonable proximity to each other and/or (C) are consummated
under the same plan of financing), the aggregate consideration per share of
Common Stock with respect to such Primary Security shall be deemed to be equal
to the difference of (x) the lowest price per share for which one share of
Common Stock was issued (or was deemed to be issued pursuant to Section 7(a)(i)
or 7(a)(ii) above, as applicable) in such integrated transaction solely with
respect to such Primary Security, minus (y) with respect to such Secondary
Securities, the sum of (I) the Black Scholes Consideration Value of each such
Option, if any, (II) the fair market value (as determined by the Holder in good
faith) or the Black Scholes Consideration Value, as applicable, of such
Adjustment Right, if any, and (III) the fair market value (as determined by the
Holder) of such Convertible Security, if any, in each case, as determined on a
per share basis in accordance with this Section 7(a)(iv). If any shares of
Common Stock, Options or Convertible Securities are issued or sold or deemed to
have been issued or sold for cash, the consideration received therefor (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be deemed to be the net amount of
consideration received by the Company therefor. If any shares of Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be the fair value of such consideration,
except where such consideration consists of publicly traded securities, in which
case the amount of consideration received by the Company for such securities
will be the arithmetic average of the VWAPs of such security for each of the
five (5) Trading Days immediately preceding the date of receipt. If any shares
of Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefor (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be deemed to be the fair value of such portion of the
net assets and business of the non-surviving entity as is attributable to such
shares of Common Stock, Options or Convertible Securities (as the case may be).
The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Trading Days after the tenth
(10th) day following such Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company.

 

  20



 



  

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 6, Section 15 or Section 7(a),
if the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, stock combination, recapitalization or other
similar transaction) one or more classes of its outstanding shares of Common
Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision of Section 6, Section 15 or Section 7(a), if the Company
at any time on or after the Subscription Date combines (by any stock split,
stock dividend, stock combination, recapitalization or other similar
transaction) one or more classes of its outstanding shares of Common Stock into
a smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased. Any adjustment pursuant to
this Section 7(b) shall become effective immediately after the effective date of
such subdivision or combination. If any event requiring an adjustment under this
Section 7(b) occurs during the period that a Conversion Price is calculated
hereunder, then the calculation of such Conversion Price shall be adjusted
appropriately to reflect such event.

 

(c) Holder’s Right of Adjusted Conversion Price. In addition to and not in
limitation of the other provisions of this Section 7, if the Company in any
manner issues or sells or enters into any agreement to issue or sell, any Common
Stock, Options or Convertible Securities (any such securities, “Variable Price
Securities”), after the Subscription Date that are issuable pursuant to such
agreement or convertible into or exchangeable or exercisable for shares of
Common Stock at a price which varies or may vary with the market price of the
shares of Common Stock, including by way of one or more reset(s) to a fixed
price, but exclusive of such formulations reflecting customary anti-dilution
provisions (such as share splits, share combinations, share dividends and
similar transactions) (each of the formulations for such variable price being
herein referred to as, the “Variable Price”), the Company shall provide written
notice thereof via facsimile and overnight courier to the Holder on the date of
such agreement and the issuance of such Convertible Securities or Options. From
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such conversion the Holder is relying on the Variable Price rather than the
Conversion Price then in effect. The Holder’s election to rely on a Variable
Price for a particular conversion of this Note shall not obligate the Holder to
rely on a Variable Price for any future conversion of this Note.

 

  21



 



  

(d) Stock Combination Event Adjustments. If at any time and from time to time on
or after the Subscription Date there occurs any stock split, stock dividend,
stock combination recapitalization or other similar transaction involving the
Common Stock (each, a “Stock Combination Event”, and such date thereof, the
“Stock Combination Event Date”) and the Event Market Price is less than the
Conversion Price then in effect (after giving effect to the adjustment in
Section 7(a) above), then on the sixteenth (16th) Trading Day immediately
following such Stock Combination Event Date, the Conversion Price then in effect
on such sixteenth (16th) Trading Day (after giving effect to the adjustment in
Section 7(a) above) shall be reduced (but in no event increased) to the Event
Market Price. For the avoidance of doubt, if the adjustment in the immediately
preceding sentence would otherwise result in an increase in the Conversion Price
hereunder, no adjustment shall be made.

 

(e) Other Events. In the event that the Company (or any Subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section 7(e) will increase the Conversion Price as otherwise determined
pursuant to this Section 7(e), provided further that if the Holder does not
accept such adjustments as appropriately protecting its interests hereunder
against such dilution, then the Company’s board of directors and the Holder
shall agree, in good faith, upon an independent investment bank of nationally
recognized standing to make such appropriate adjustments, whose determination
shall be final and binding absent manifest error and whose fees and expenses
shall be borne by the Company.

 

(f) Calculations. All calculations under this Section 7 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

 

(g) Voluntary Adjustment by Company. Subject to the rules and regulations of the
Principal Market, the Company may at any time during the term of this Note, with
the prior written consent of the Required Holders (as defined in the Securities
Purchase Agreement), reduce the then current Conversion Price of each of the
Notes to any amount and for any period of time deemed appropriate by the board
of directors of the Company.

 

  22



 



  

8. REDEMPTIONS AT THE COMPANY’S ELECTION.

 

(a) Company Optional Redemption. At any time after the later of (x) thirty (30)
calendar days after the Applicable Date (as defined in the Securities Purchase
Agreement) and (y) the date no Equity Conditions Failure exists, the Company
shall have the right to redeem all, but not less than all, of the Conversion
Amount then remaining under this Note (the “Company Optional Redemption Amount”)
on the Company Optional Redemption Date (each as defined below) (a “Company
Optional Redemption”). The portion of this Note subject to redemption pursuant
to this Section 8(a) shall be redeemed by the Company in cash at a price (the
“Company Optional Redemption Price”) equal to 120% of the greater of (i) the
Conversion Amount being redeemed as of the Company Optional Redemption Date and
(ii) the product of (1) the quotient of (I) the Company Optional Redemption
Amount divided by (II) the Alternate Conversion Price as in effect at such
Company Optional Redemption Notice Date (or, if a Dilutive Issuance occurs
during the period commencing on, and including, such Company Optional Redemption
Notice Date through, and including such Company Optional Redemption Date, the
date of such Dilutive Issuance) multiplied by (2) the greatest Closing Sale
Price of the Common Stock on any Trading Day during the period commencing on the
date immediately preceding such Company Optional Redemption Notice Date and
ending on the Trading Day immediately prior to the date the Company makes the
entire payment required to be made under this Section 8(a). The Company may
exercise its right to require redemption under this Section 8(a) by delivering a
written notice thereof by facsimile or electronic mail and overnight courier to
all, but not less than all, of the holders of Notes (the “Company Optional
Redemption Notice” and the date all of the holders of Notes received such notice
is referred to as the “Company Optional Redemption Notice Date”). The Company
may deliver only one Company Optional Redemption Notice hereunder and such
Company Optional Redemption Notice shall be irrevocable. The Company Optional
Redemption Notice shall (x) state the date on which the Company Optional
Redemption shall occur (the “Company Optional Redemption Date”) which date shall
not be less than fifteen (15) Trading Days nor more than one hundred (100)
Trading Days following the Company Optional Redemption Notice Date, (y) certify
that there has been no Equity Conditions Failure and (z) state the aggregate
Conversion Amount of the Notes which is being redeemed in such Company Optional
Redemption from the Holder and all of the other holders of the Notes pursuant to
this Section 8(a) (and analogous provisions under the Other Notes) on the
Company Optional Redemption Date. Notwithstanding anything herein to the
contrary, (i) if no Equity Conditions Failure has occurred as of the Company
Optional Redemption Notice Date but an Equity Conditions Failure occurs at any
time prior to the Company Optional Redemption Date, (A) the Company shall
provide the Holder a subsequent notice to that effect, and (B) unless the Holder
waives the Equity Conditions Failure, the Company Optional Redemption shall be
cancelled and the applicable Company Optional Redemption Notice shall be null
and void, and (ii) at any time prior to the date the Company Optional Redemption
Price is paid, in full, the Company Optional Redemption Amount may be converted,
in whole or in part, by the Holder into shares of Common Stock pursuant to
Section 3. All Conversion Amounts converted by the Holder after the Company
Optional Redemption Notice Date shall reduce the Company Optional Redemption
Amount of this Note required to be redeemed on the Company Optional Redemption
Date. Redemptions made pursuant to this Section 8(a) shall be made in accordance
with Section 11. In the event of the Company’s redemption of any portion of this
Note under this Section 9, the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any redemption premium due under this
Section 9 is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty. For the avoidance of doubt, the Company shall have no right to effect a
Company Optional Redemption if any Event of Default has occurred and continuing
(regardless of whether the Holder has delivered an Event of Default Redemption
Notice to the Company or if such Event of Default has been cured thereafter),
but any Event of Default shall have no effect upon the Holder’s right to convert
this Note in its discretion.

 

  23



 



  

(b) Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption of this Note pursuant to Section 8(a), then it must
simultaneously take the same action with respect to all of the Other Notes.

 

9. NONCIRCUMVENTION. THE COMPANY HEREBY COVENANTS AND AGREES THAT THE COMPANY
WILL NOT, BY AMENDMENT OF ITS CERTIFICATE OF INCORPORATION (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT), BYLAWS (AS DEFINED IN THE SECURITIES PURCHASE
AGREEMENT) OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION,
MERGER, SCHEME OF ARRANGEMENT, DISSOLUTION, ISSUE OR SALE OF SECURITIES, OR ANY
OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF
ANY OF THE TERMS OF THIS NOTE, AND WILL AT ALL TIMES IN GOOD FAITH CARRY OUT ALL
OF THE PROVISIONS OF THIS NOTE AND TAKE ALL ACTION AS MAY BE REQUIRED TO PROTECT
THE RIGHTS OF THE HOLDER OF THIS NOTE. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING OR ANY OTHER PROVISION OF THIS NOTE OR THE OTHER TRANSACTION
DOCUMENTS, THE COMPANY (A) SHALL NOT INCREASE THE PAR VALUE OF ANY SHARES OF
COMMON STOCK RECEIVABLE UPON CONVERSION OF THIS NOTE ABOVE THE CONVERSION PRICE
THEN IN EFFECT, AND (B) SHALL TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY OR
APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID
AND NONASSESSABLE SHARES OF COMMON STOCK UPON THE CONVERSION OF THIS NOTE.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF AFTER THE SIXTY (60)
CALENDAR DAY ANNIVERSARY OF THE ISSUANCE DATE, THE HOLDER IS NOT PERMITTED TO
CONVERT THIS NOTE IN FULL FOR ANY REASON (OTHER THAN PURSUANT TO RESTRICTIONS
SET FORTH IN SECTION 3(D) HEREOF), THE COMPANY SHALL USE ITS REASONABLE BEST
EFFORTS TO PROMPTLY REMEDY SUCH FAILURE, INCLUDING, WITHOUT LIMITATION,
OBTAINING SUCH CONSENTS OR APPROVALS AS NECESSARY TO PERMIT SUCH CONVERSION INTO
SHARES OF COMMON STOCK.

 

10. RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. So long as any Notes remain outstanding, the Company shall at
all times reserve at least 200% of the number of shares of Common Stock as shall
from time to time be necessary to effect the conversion, including without
limitation, Alternate Conversions, of all of the Notes then outstanding (without
regard to any limitations on conversions and assuming such Notes remain
outstanding until the Maturity Date) at the Alternate Conversion Price then in
effect (the “Required Reserve Amount”). The Required Reserve Amount (including,
without limitation, each increase in the number of shares so reserved) shall be
allocated pro rata among the holders of the Notes based on the original
principal amount of the Notes held by each holder on the Closing Date or
increase in the number of reserved shares, as the case may be (the “Authorized
Share Allocation”). In the event that a holder shall sell or otherwise transfer
any of such holder’s Notes, each transferee shall be allocated a pro rata
portion of such holder’s Authorized Share Allocation. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Notes shall be
allocated to the remaining holders of Notes, pro rata based on the principal
amount of the Notes then held by such holders.

 

  24



 



  

(b) Insufficient Authorized Shares. If, notwithstanding Section 10(a), and not
in limitation thereof, at any time while any of the Notes remain outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon conversion
of the Notes at least a number of shares of Common Stock equal to the Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall promptly
take all action necessary to increase the Company’s authorized shares of Common
Stock to an amount sufficient to allow the Company to reserve the Required
Reserve Amount for the Notes then outstanding. Without limiting the generality
of the foregoing sentence, as soon as practicable after the date of the
occurrence of an Authorized Share Failure, but in no event later than sixty (60)
days after the occurrence of such Authorized Share Failure, the Company shall
hold a meeting of its stockholders for the approval of an increase in the number
of authorized shares of Common Stock. In connection with such meeting, the
Company shall provide each stockholder with a proxy statement and shall use its
reasonable best efforts to solicit its stockholders’ approval of such increase
in authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal. In the event that
the Company is prohibited from issuing shares of Common Stock pursuant to the
terms of this Note due to the failure by the Company to have sufficient shares
of Common Stock available out of the authorized but unissued shares of Common
Stock (such unavailable number of shares of Common Stock, the “Authorized
Failure Shares”), in lieu of delivering such Authorized Failure Shares to the
Holder, the Company shall pay cash in exchange for the redemption of such
portion of the Conversion Amount convertible into such Authorized Failure Shares
at a price equal to the sum of (i) the product of (x) such number of Authorized
Failure Shares and (y) the greatest Closing Sale Price of the Common Stock on
any Trading Day during the period commencing on the date the Holder delivers the
applicable Conversion Notice with respect to such Authorized Failure Shares to
the Company and ending on the date of such issuance and payment under this
Section 10(a); and (ii) to the extent the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Authorized Failure Shares, any brokerage commissions and
other out-of-pocket expenses, if any, of the Holder incurred in connection
therewith. Nothing contained in Section 10(a) or this Section 10(b) shall limit
any obligations of the Company under any provision of the Securities Purchase
Agreement.

 

11. REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder in cash within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice (each, an
“Event of Default Redemption Date”). If the Holder has submitted a Change of
Control Redemption Notice in accordance with Section 5(b), the Company shall
deliver the applicable Change of Control Redemption Price to the Holder in cash
concurrently with the consummation of such Change of Control if such notice is
received prior to the consummation of such Change of Control and within five (5)
Business Days after the Company’s receipt of such notice otherwise (each, a
“Change of Control Redemption Date”). The Company shall deliver the applicable
Make-Whole Redemption Price to the Holder in cash on the applicable Make-Whole
Redemption Date. The Company shall deliver the applicable Company Optional
Redemption Price to the Holder in cash on the applicable Company Optional
Redemption Date. Notwithstanding anything herein to the contrary, in connection
with any redemption hereunder at a time the Holder is entitled to receive a cash
payment under any of the other Transaction Documents, at the option of the
Holder delivered in writing to the Company, the applicable Redemption Price
hereunder shall be increased by the amount of such cash payment owed to the
Holder under such other Transaction Document and, upon payment in full or
conversion in accordance herewith, shall satisfy the Company’s payment
obligation under such other Transaction Document. In the event of a redemption
of less than all of the Conversion Amount of this Note, the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the applicable Redemption Notice
shall be null and void with respect to such Conversion Amount, (y) the Company
shall promptly return this Note, or issue a new Note (in accordance with Section
18(d)), to the Holder, and in each case the principal amount of this Note or
such new Note (as the case may be) shall be increased by an amount equal to the
difference between (1) the applicable Redemption Price (as the case may be, and
as adjusted pursuant to this Section 11, if applicable) minus (2) the Principal
portion of the Conversion Amount submitted for redemption and (z) the Conversion
Price of this Note or such new Notes (as the case may be) shall be automatically
adjusted with respect to each conversion effected thereafter by the Holder to
the Conversion Price as in effect on the date on which the applicable Redemption
Notice is voided. The Holder’s delivery of a notice voiding a Redemption Notice
and exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Late Charges which have accrued prior to the
date of such notice with respect to the Conversion Amount subject to such
notice.

 

  25



 



  

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4 or Section 5(b) (each, an “Other Redemption Notice”), the Company
shall immediately, but no later than one (1) Business Day of its receipt
thereof, forward to the Holder by facsimile or electronic mail a copy of such
notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is two (2) Business Days prior to the Company’s receipt
of the Holder’s applicable Redemption Notice and ending on and including the
date which is two (2) Business Days after the Company’s receipt of the Holder’s
applicable Redemption Notice and the Company is unable to redeem all principal,
interest and other amounts designated in such Redemption Notice and such Other
Redemption Notices received during such seven (7) Business Day period, then the
Company shall redeem a pro rata amount from each holder of the Notes (including
the Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.

 

12. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, the Delaware
General Corporation Law) and as expressly provided in this Note.

 

13. COVENANTS. Until such time as less than the Minimum Note Amount of the
Series A Notes and Series B Notes remain outstanding (whether converted,
redeemed or otherwise satisfied in accordance with their terms)(the “Defeasance
Time”):

 

(a) Restriction on Redemption and Cash Dividends. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock.

 

(b) Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries in the ordinary course of business consistent with its past
practice and (ii) sales of inventory and product in the ordinary course of
business.

 

(c) Change in Nature of Business. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by or publicly contemplated to be conducted by the Company and each of
its Subsidiaries on the Subscription Date or any business substantially related
or incidental thereto. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, modify its or their
corporate structure or purpose.

 

(d) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

(e) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its real
properties which are necessary or material in the proper conduct of its business
in good working order and condition, ordinary wear and tear excepted, and
comply, and cause each of its Subsidiaries to comply, in all material respects,
at all times with the provisions of all leases to which it is a party as lessee
or under which it occupies real property, so as to prevent any loss or
forfeiture thereof or thereunder.

 

  26



 



  

(f) Maintenance of Intellectual Property. The Company will, and will cause each
of its Subsidiaries to, take all action necessary or advisable to maintain all
of the Intellectual Property Rights (as defined in the Securities Purchase
Agreement) of the Company and/or any of its Subsidiaries that are necessary or
material to the conduct of its business in full force and effect.

 

(g) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

(h) Transactions with Affiliates. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any affiliate, except
transactions in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereof.

 

(i) Restricted Issuances. The Company shall not, directly or indirectly, without
the prior written consent of the holders of a majority in aggregate principal
amount of the Notes then outstanding, (i) issue any Notes (other than as
contemplated by the Securities Purchase Agreement and the Notes) or (ii) issue
any other securities that would cause a breach or default under the Notes.

 

(j) Independent Investigation. At the request of the Holder either (x) at any
time when an Event of Default has occurred and is continuing, (y) upon the
occurrence of an event that with the passage of time or giving of notice would
constitute an Event of Default or (z) at any time the Holder, in good faith,
reasonably believes an Event of Default may have occurred or be continuing, the
Company shall hire an independent, reputable investment bank selected by the
Holder and approved by the Company, such approval not to be unreasonably
withheld (with the Placement Agent (as defined in the Securities Purchase
Agreement), deemed approved by Company for such purpose), to investigate as to
whether any breach of this Note has occurred (the “Independent Investigator”).
If the Independent Investigator determines that such breach of this Note has
occurred, the Independent Investigator shall notify the Company of such breach
and either (x) if the Company agrees, the Company shall deliver written notice
to each holder of a Note of such breach or (y) if the Company disagrees, the
Company shall deliver written notice to each holder of a Note of the existence
of a disagreement with respect to whether a breach has occurred or is
continuing, as applicable. In connection with such investigation, the
Independent Investigator may, as reasonably required to investigate the
potential breach, during normal business hours, inspect all contracts, books,
records, personnel, offices and other facilities and properties of the Company
and its Subsidiaries. The Company shall furnish the Independent Investigator
with such financial and operating data and other information with respect to the
business and properties of the Company as the Independent Investigator may
reasonably request. The Company shall permit the Independent Investigator to
discuss the affairs, finances and accounts of the Company with, and to make
proposals and furnish advice with respect thereto to, the Company’s officers and
directors, all at such reasonable times, upon reasonable notice, and as often as
may be reasonably requested.In the event the Company disagrees with the
Independent Investigator’s determination, such dispute shall be settled in
accordance with Section 23 or 27 below, as applicable.

 

  27



 



  

14. SUBORDINATION. All cash payment obligations (excluding any obligations
hereunder settled in shares of Common Stock and/or any other non-cash assets)
owed by the Company to the Holder hereunder shall be subordinate to any
outstanding Indebtedness of the Company. For the avoidance of doubt (a) any
shares of Common Stock issued upon conversion of this Note, (b) any cash
received by the Holder upon the sale of any such shares of Common Stock issued
upon conversion of this Note, and/or (c) any other non-cash assets of the
Company delivered by the Company, directly or indirectly, to the Holder, in
satisfaction, in whole or in part, of any obligations hereunder, as applicable,
shall not be subject to any subordination hereunder and shall be the sole
property of the Holder.

 

15. DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant to Section
7,  if the Company shall declare or make any dividend or other distributions of
its assets (or rights to acquire its assets) to any or all holders of shares of
Common Stock, by way of return of capital or otherwise (including without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (the
“Distributions”), then the Holder will be entitled to such Distributions as if
the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note and assuming for such purpose
that the Note was converted at the Alternate Conversion Price as of the
applicable record date) promptly prior to the date on which a record is taken
for such Distribution or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for such Distributions
(provided, however, that to the extent that the Holder’s right to participate in
any such Distribution would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Distribution to the extent of the Maximum Percentage (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Distribution (and beneficial ownership) to the extent of any
such excess) and the portion of such Distribution shall be held in abeyance for
the benefit of the Holder until such time or times, if ever, as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

 

16. AMENDING THE TERMS OF THIS NOTE. Except for Section 3(d), which may not be
amended, modified or waived by the parties hereto, the prior written consent of
the holders of Notes representing at least a majority of the aggregate principal
amount of the Notes then outstanding shall be required for any amendment,
modification or waiver to this Note. Any amendment, modification or waiver so
approved shall be binding upon all existing and future holders of this Note and
any Other Notes; provided, however, that no such change, waiver or, as applied
to any of the Notes held by any particular holder of Notes, shall, without the
written consent of that particular holder, (i) reduce the amount of Principal,
reduce the amount of accrued and unpaid Interest, or extend the Maturity Date,
of the Notes, (ii) disproportionally and adversely affect any rights under the
Notes of any holder of Notes; or (iii) modify any of the provisions of, or
impair the right of any holder of Notes under, this Section 16.

 

  28



 



  

17. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(g) of
the Securities Purchase Agreement.

 

18. REISSUANCE OF THIS NOTE.

 

(a)Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 18(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 18(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest, Make-Whole Amount, if any, and Late Charges on the Principal,
Make-Whole Amount, if any, and Interest of this Note, from the Issuance Date.

 

  29



 



  

19. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. No failure on the part of the Holder to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise by the Holder of
any right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. In addition, the exercise of any
right or remedy of the Holder at law or equity or under this Note or any of the
documents shall not be deemed to be an election of Holder’s rights or remedies
under such documents or at law or equity. The Company covenants to the Holder
that there shall be no characterization concerning this instrument other than as
expressly provided herein. Amounts set forth or provided for herein with respect
to payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security. The Company
shall provide all information and documentation to the Holder that is requested
by the Holder to enable the Holder to confirm the Company’s compliance with the
terms and conditions of this Note (including, without limitation, compliance
with Section 7).

 

20. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof.

 

  30



 



  

21. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the initial Holder and shall not be construed against any such
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Unless the context clearly indicates otherwise, each pronoun herein shall
be deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Note instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein, but defined in
the other Transaction Documents, shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder.

 

22. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.Notwithstanding
the foregoing, nothing contained in this Section 22 shall permit any waiver of
any provision of Section 3(d).

 

23. DISPUTE RESOLUTION.

 

(a) Submission to Dispute Resolution.

 

(i) In the case of a dispute relating to a Closing Bid Price, a Closing Sale
Price, a Conversion Price, a Share Election Price, a Make-Whole Amount, an
Alternate Conversion Price, a Black-Scholes Consideration Value, a VWAP or a
fair market value or the arithmetic calculation of a Conversion Rate, the
Restricted Principal, or the applicable Redemption Price (as the case may be)
(including, without limitation, a dispute relating to the determination of any
of the foregoing), the Company or the Holder (as the case may be) shall submit
the dispute to the other party via facsimile or electronic mail (A) if by the
Company, within two (2) Business Days after the occurrence of the circumstances
giving rise to such dispute or (B) if by the Holder at any time after the Holder
learned of the circumstances giving rise to such dispute. If the Holder and the
Company are unable to promptly resolve such dispute relating to such Closing Bid
Price, such Closing Sale Price, such Conversion Price, such Share Election
Price, such Make-Whole Amount, such Alternate Conversion Price, such
Black-Scholes Consideration Value, such VWAP or such fair market value, or the
arithmetic calculation of such Conversion Rate, the Restricted Principal or such
applicable Redemption Price (as the case may be), at any time after the second
(2nd) Business Day following such initial notice by the Company or the Holder
(as the case may be) of such dispute to the Company or the Holder (as the case
may be), then the Holder may, at its sole option, select an independent,
reputable investment bankto resolve such dispute.

 

  31



 



  

(ii) The Holder and the Company shall each deliver to such investment bank (A) a
copy of the initial dispute submission so delivered in accordance with the first
sentence of this Section 23 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which the Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (A)
and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either the Holder or the
Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and the Holder or
otherwise requested by such investment bank, neither the Company nor the Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

 

(iii) The Company and the Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and the Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne solely by the party against whom the investment bank resolves the
dispute (such fee responsibility shall also be determined by the investment
bank), and such investment bank’s resolution of such dispute shall be final and
binding upon all parties absent manifest error.

 

(b) Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 23 constitutes an agreement to arbitrate between the Company and the
Holder (and constitutes an arbitration agreement) under § 7501, et seq. of the
New York Civil Practice Law and Rules (“CPLR”) and that the Holder is authorized
to apply for an order to compel arbitration pursuant to CPLR § 7503(a) in order
to compel compliance with this Section 23, (ii) a dispute relating to a
Conversion Price includes, without limitation, disputes as to (A) whether an
issuance or sale or deemed issuance or sale of Common Stock occurred under
Section 7(a), (B) the consideration per share at which an issuance or deemed
issuance of Common Stock occurred, (C) whether any issuance or sale or deemed
issuance or sale of Common Stock was an issuance or sale or deemed issuance or
sale of Excluded Securities, (D) whether an agreement, instrument, security or
the like constitutes an Option or Convertible Security and (E) whether a
Dilutive Issuance occurred, (iii) the terms of this Note and each other
applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Note and any other
applicable Transaction Documents, (iv) the Holder (and only the Holder), in its
sole discretion, shall have the right to submit any dispute described in this
Section 23 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 23 and (v) nothing in this Section 23 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 23).

 

  32



 



  

24. NOTICES; CURRENCY; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least fifteen (15) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any grant, issuances,
or sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property to holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of each of the Buyers, shall
initially be as set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement), provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due (except to the extent such amount is simultaneously accruing Interest
at the Default Rate hereunder) shall result in a late charge being incurred and
payable by the Company in an amount equal to interest on such amount at the rate
of eighteen percent (18%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

  33



 



  

25. CANCELLATION. After all Principal, accrued Interest, Make-Whole Amount, Late
Charges and other amounts at any time owed on this Note have been satisfied in
full, this Note shall automatically be deemed canceled, shall be surrendered to
the Company for cancellation and shall not be reissued.

 

26. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

27. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Except as otherwise required by Section 23 above, the Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Nothing contained
herein (i) shall be deemed or operate to preclude the Holder from bringing suit
or taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to the Holder, to realize on any collateral
or any other security for such obligations, or to enforce a judgment or other
court ruling in favor of the Holder or (ii) shall limit, or shall be deemed or
construed to limit, any provision of Section 23. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

  34



 



  

28. JUDGMENT CURRENCY.

 

(a) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 28 referred to
as the “Judgment Currency”) an amount due in U.S. dollars under this Note, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(i) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

(ii) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 28(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(b) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 28(a)(ii) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(c) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Note.

 

29. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

30. MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities Purchase
Agreement, nothing contained herein shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.

 

  35



 



   

31. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a)“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

(b)“1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

(c)“Adjustment Factor” means, as of any applicable date of determination and
subject to a minimum value of zero percent (0%) and a maximum value of one
hundred percent (100%), the sum of (i) 30% plus (ii) the product of (A) five
percent (5%) and (B) the Adjustment Factor Multiplier.

 

(d)“Adjustment Factor Multiplier” means, as of any applicable date of
determination, the quotient (rounded to the nearest integer) of (i) the
difference of (A) the Conversion Price, less (B) the Market Price, divided by
(ii) $0.10 (as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations and similar events). All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction.

 

(e)“Adjustment Right” means any right granted with respect to any securities
issued in connection with, or with respect to, any issuance or sale (or deemed
issuance or sale in accordance with Section 7) of shares of Common Stock (other
than rights of the type described in Section 6(a) hereof) that could result in a
decrease in the net consideration received by the Company in connection with, or
with respect to, such securities (including, without limitation, any cash
settlement rights, cash adjustment or other similar rights).

 

(f)“Affiliate” means, with respect to any Person, any other Person that directly
or indirectly controls, is controlled by, or is under common control with, such
Person, it being understood for purposes of this definition that “control” of a
Person means the power directly or indirectly either to vote 10% or more of the
stock having ordinary voting power for the election of directors of such Person
or direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

(g)“Alternate Conversion Floor Amount” means an amount in cash, to be delivered
by wire transfer of immediately available funds pursuant to wire instructions
delivered to the Company by the Holder in writing, equal to the product obtained
by multiplying (A) the VWAP on the day the Holder delivers the applicable
Conversion Notice and (B) the difference obtained by subtracting (I) the number
of shares of Common Stock delivered (or to be delivered) to the Holder on the
applicable Share Delivery Deadline with respect to such Alternate Conversion
from (II) the quotient obtain by dividing (x) the applicable Conversion Amount
that the Holder has elected to be the subject of the applicable Alternate
Conversion, by (y) the applicable Alternate Conversion Price without giving
effect to clause (x) of such definition.

 

  36



 



  

(h)“Alternate Conversion Price” means, with respect to any Alternate Conversion
that price which shall be the lowest of (i) the Conversion Price then in effect,
and (ii) the greater of (x) the Floor Price and (y) 80% of the quotient of (A)
the sum of the VWAP of the Common Stock for each of the three (3) lowest Trading
Days during fifteen (15) consecutive Trading Day period ending on, and
including, the Trading Day immediately prior to the applicable Share Delivery
Deadline (each, an “Alternate Conversion Measuring Period”), divided by (B)
three (3). All such determinations to be appropriately adjusted for any stock
split, stock dividend, stock combination or other similar transaction during any
such Alternate Conversion Measuring Period.

 

(i)“Approved Stock Plan” means any employee benefit plan which has been approved
by the board of directors of the Company prior to or subsequent to the
Subscription Date pursuant to which shares of Common Stock and standard options
to purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such.

 

(j)“Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

 

(k)“Black Scholes Consideration Value” means the value of the applicable Option,
Convertible Security or Adjustment Right (as the case may be) as of the date of
issuance thereof calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg utilizing (i) an underlying price
per share equal to the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the public announcement of the execution of definitive
documents with respect to the issuance of such Option, Convertible Security or
Adjustment Right (as the case may be), (ii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of such Option, Convertible Security or Adjustment Right (as the case may be) as
of the date of issuance of such Option, Convertible Security or Adjustment Right
(as the case may be), (iii) a zero cost of borrow and (iv) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the “HVT” function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the date of issuance of such
Option, Convertible Security or Adjustment Right (as the case may be).

 

  37



 



  

(l)“Bloomberg” means Bloomberg, L.P.

 

(m)“Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed; provided, however, for clarification, commercial banks shall
not be deemed to be authorized or required by law to remain closed due to “stay
at home”, “shelter-in-place”, “non-essential employee” or any other similar
orders or restrictions or the closure of any physical branch locations at the
direction of any governmental authority so long as the electronic funds transfer
systems (including for wire transfers) of commercial banks in The City of New
York generally are open for use by customers on such day.

 

(n)“Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries.

 

(o)“Change of Control Redemption Premium” means 120%.

 

(p)“Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 23. All such determinations shall
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period.

   

(q)“Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

(r)“Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(s)“Conversion Floor Price Condition” means that the relevant Alternate
Conversion Price is being determined based on clause (x) of such definition.

 

  38



 



 

(t)“Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(u)“Eligible Market” means the OTCQX, OTCQB, The New York Stock Exchange, the
NYSE American, the Nasdaq Capital Market, the Nasdaq Global Select Market, the
Nasdaq Global Market or the Principal Market.

 

(v)“Equity Conditions” means, with respect to an given date of determination:
(i) on each day during the period beginning thirty calendar days prior to such
applicable date of determination and ending on and including such applicable
date of determination either (x) one or more Registration Statements filed
pursuant to the Registration Rights Agreement shall be effective and the
prospectus contained therein shall be available on such applicable date of
determination (with, for the avoidance of doubt, any shares of Common Stock
previously sold pursuant to such prospectus deemed unavailable) for the resale
of all shares of Common Stock to be issued in connection with the event
requiring this determination (or issuable upon conversion of the Conversion
Amount being redeemed in the event requiring this determination at the Alternate
Conversion Price then in effect (without regard to any limitations on conversion
set forth herein)) (each, a “Required Minimum Securities Amount”), in each case,
in accordance with the terms of the Registration Rights Agreement and there
shall not have been during such period any Grace Periods (as defined in the
Registration Rights Agreement) or (y) all Registrable Securities shall be
eligible for sale pursuant to Rule 144 (as defined in the Securities Purchase
Agreement) without the need for registration under any applicable federal or
state securities laws (in each case, disregarding any limitation on conversion
of the Notes, other issuance of securities with respect to the Notes) and no
Current Information Failure (as defined in the Registration Rights Agreement)
exists or is continuing; (ii) on each day during the period beginning thirty
calendar days prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), the Common Stock (including all Registrable Securities) is listed or
designated for quotation (as applicable) on an Eligible Market and shall not
have been suspended from trading on an Eligible Market (other than suspensions
of not more than two (2) days and occurring prior to the applicable date of
determination due to business announcements by the Company) nor shall delisting
or suspension by an Eligible Market have been threatened (with a reasonable
prospect of delisting occurring after giving effect to all applicable notice,
appeal, compliance and hearing periods) or reasonably likely to occur or pending
as evidenced by (A) a writing by such Eligible Market or (B) the Company falling
below the minimum listing maintenance requirements of the Eligible Market on
which the Common Stock is then listed or designated for quotation (as
applicable); (iii) during the Equity Conditions Measuring Period, the Company
shall have delivered all shares of Common Stock issuable upon conversion of this
Note on a timely basis as set forth in Section 3 hereof and all other shares of
capital stock required to be delivered by the Company on a timely basis as set
forth in the other Transaction Documents; (iv) any shares of Common Stock to be
issued in connection with the event requiring determination (or issuable upon
conversion of the Conversion Amount being redeemed in the event requiring this
determination) may be issued in full without violating Section 3(d) hereof; (v)
any shares of Common Stock to be issued in connection with the event requiring
determination (or issuable upon conversion of the Conversion Amount being
redeemed in the event requiring this determination at the Alternate Conversion
Price then in effect (without regard to any limitations on conversion set forth
herein)) may be issued in full without violating the rules or regulations of the
Eligible Market on which the Common Stock is then listed or designated for
quotation (as applicable); (vi) on each day during the Equity Conditions
Measuring Period, no public announcement of a pending, proposed or intended
Fundamental Transaction shall have occurred which has not been abandoned,
terminated or consummated; (vii) the Company shall have no knowledge of any fact
that would reasonably be expected to cause (1) any Registration Statement
required to be filed pursuant to the Registration Rights Agreement to not be
effective or the prospectus contained therein to not be available for the resale
of the applicable Required Minimum Securities Amount of Registrable Securities
in accordance with the terms of the Registration Rights Agreement or (2) any
Registrable Securities to not be eligible for sale pursuant to Rule 144 without
the need for registration under any applicable federal or state securities laws
(in each case, disregarding any limitation on conversion of the Notes, other
issuance of securities with respect to the Notes) and no Current Information
Failure exists or is continuing; (viii) the Holder shall not be in (and no other
holder of Notes shall be in) possession of any material, non-public information
provided to any of them by the Company, any of its Subsidiaries or any of their
respective affiliates, employees, officers, representatives, agents or the like;
(ix) on each day during the Equity Conditions Measuring Period, the Company
otherwise shall have been in compliance with each, and shall not have breached
any representation or warranty in any material respect (other than
representations or warranties subject to material adverse effect or materiality,
which may not be breached in any respect) or any covenant or other term or
condition of any Transaction Document, including, without limitation, the
Company shall not have failed to timely make any payment pursuant to any
Transaction Document; (x) on each Trading Day during the Equity Conditions
Measuring Period, there shall not have occurred any Volume Failure or Price
Failure as of such applicable date of determination; (xi) on the applicable date
of determination (A) no Authorized Share Failure shall exist or be continuing
and the applicable Required Minimum Securities Amount of shares of Common Stock
are available under the certificate of incorporation of the Company and reserved
by the Company to be issued pursuant to the Notes and (B) all shares of Common
Stock to be issued in connection with the event requiring this determination (or
issuable upon conversion of the Conversion Amount being redeemed in the event
requiring this determination at the Alternate Conversion Price then in effect
(without regard to any limitations on conversion set forth herein)) may be
issued in full without resulting in an Authorized Share Failure; (xii) on each
day during the Equity Conditions Measuring Period, there shall not have occurred
and there shall not exist an Event of Default or an event that with the passage
of time or giving of notice would constitute an Event of Default; (xiii) no bone
fide dispute shall exist, by and between any of holder of Notes, the Company,
the Principal Market (or such applicable Primary Eligible Market in which the
Common Stock of the Company is then principally trading) and/or FINRA with
respect to any term or provision of any Note or any other Transaction Document
(xiv) as of such time of determination, a custodian or prime broker designated
by the Holder at its sole discretion is available to receive such shares of
Common Stock with DTC through its Deposit/Withdrawal at Custodian system and
take custody of such shares of Common Stock, and (xv) the shares of Common Stock
issuable pursuant the event requiring the satisfaction of the Equity Conditions
(or issuable upon conversion of the Conversion Amount being redeemed in the
event requiring this determination at the Alternate Conversion Price then in
effect (without regard to any limitations on conversion set forth herein)) are
duly authorized and listed and eligible for trading without restriction on an
Eligible Market.

 

  39



 



  

(w)“Equity Conditions Failure” means, as applicable, that (i) on any day during
the period commencing twenty (20) Trading Days prior to the applicable Company
Optional Redemption Notice Date through the applicable Company Optional
Redemption Date, (ii) any day during the period commencing twenty (20) Trading
Days prior to the applicable Mandatory Prepayment Date (as defined in the
Investor Note) through such Mandatory Prepayment Date, or (iii) with respect to
any other date of determination, any day during the period commencing twenty
(20) Trading Days prior to such date of determination, the Equity Conditions
have not been satisfied (or waived in writing by the Holder).

 

(x)“Event Market Price” means, with respect to any Stock Combination Event Date,
the quotient determined by dividing (x) the sum of the VWAP of the Common Stock
for each of the five (5) Trading Days with the lowest VWAP of the Common Stock
during the fifteen (15) consecutive Trading Day period ending and including the
Trading Day immediately preceding the sixteenth (16th) Trading Day after such
Stock Combination Event Date, divided by (y) five (5).

 

(y)“Excluded Securities” means (i) shares of Common Stock or standard options to
purchase Common Stock issued to directors, officers or employees of the Company
for services rendered to the Company in their capacity as such pursuant to an
Approved Stock Plan (as defined above), provided that (A) all such issuances
(taking into account the shares of Common Stock issuable upon exercise of such
options, but not shares of Common Stock issuable upon exercise of options which
were issued on or prior to the Subscription Date) after the Subscription Date
pursuant to this clause (i) do not, in the aggregate, exceed more than 10% of
the Common Stock issued and outstanding immediately prior to the Subscription
Date and (B)the exercise price of any such options is not lowered, none of such
options are amended to increase the number of shares issuable thereunder and
none of the terms or conditions of any such options are otherwise materially
changed in any manner that adversely affects any of the Buyers; (ii) shares of
Common Stock issued upon the conversion or exercise of Convertible Securities or
Options (other than standard options to purchase Common Stock issued pursuant to
an Approved Stock Plan that are covered by clause (i) above) issued prior to the
Subscription Date, provided that the conversion price of any such Convertible
Securities or Options (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
is not lowered, none of such Convertible Securities or Options(other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) are amended to increase the number of
shares issuable thereunder and none of the terms or conditions of any such
Convertible Securities or Options (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) are otherwise materially changed in any manner that adversely
affects any of the Buyers; (iii) any shares of Common Stock issued or issuable
in connection with any bona fide strategic or commercial alliances,
acquisitions, mergers, licensing arrangements, and strategic partnerships,
provided, that (x) the primary purpose of such issuance is not to raise capital
as reasonably determined, and (y) the purchaser or acquirer or recipient of the
securities in such issuance solely consists of either (A) the actual
participants in such strategic or commercial alliance, strategic or commercial
licensing arrangement or strategic or commercial partnership, (B) the actual
owners of such assets or securities acquired in such acquisition or merger or
(C) the stockholders, partners, employees, consultants, officers, directors or
members of the foregoing Persons, in each case, which is, itself or through its
subsidiaries, an operating company or an owner of an asset, in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, and (z) the number
or amount of securities issued to such Persons by the Company shall not be
disproportionate to each such Person’s actual participation in (or fair market
value of the contribution to) such strategic or commercial alliance or strategic
or commercial partnership or ownership of such assets or securities to be
acquired by the Company, as applicable; (iv) the shares of Common Stock issuable
upon conversion of the Notes or otherwise pursuant to the terms of the Notes;
provided, that the terms of the Notes are not amended, modified or changed on or
after the Subscription Date (other than antidilution adjustments pursuant to the
terms thereof in effect as of the Subscription Date); and (v) the shares of
Common Stock and Options issued as described on Schedule 4(k) to the Securities
Purchase Agreement in exchange for indebtedness of the Company outstanding as of
the Subscription Date; provided that the exchange rate and/or issuance price of
such shares of Common Stock (and/or exercise price of such Options, as
applicable) is not lowered, none of such shares of Common Stock, Options or
agreements related thereto are amended or modified from the terms set forth on
Schedule 4(k) to the Securities Purchase Agreement to increase the number of
shares issuable in such exchange or pursuant to such Options and none of the
terms or conditions in such exchange or pursuant to such Options are otherwise
materially changed from the terms set forth on Schedule 4(k) to the Securities
Purchase Agreement in any manner that adversely affects any of the Buyers.

 

  40



 



  

(z)“Federal Reference Number” means, for any wire transfer, the reference number
relating to such transfer for purposes of the funds transfer system used to
transfer balances for immediately available credit among the member banks of the
United States Federal Reserve System.

 

(aa)“Floor Price” means $0.25 (or, subject to the written consent of the Company
and the Required Holders, such lesser price permitted by the rules and
regulations of the Principal Market from time to time).

 

(bb)“Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other stockholders of
the Company to surrender their shares of Common Stock without approval of the
stockholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

 

  41



 



  

(cc) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(dd) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

(ee) “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

 

(ff) “Indebtedness” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(gg) “Interest Date” means, with respect to any given calendar month, the first
Trading Day of such calendar month.

 

(hh) [INTENTIONALLY OMITTED]

 

(ii) [INTENTIONALLY OMITTED]

 

(jj) [INTENTIONALLY OMITTED]

 

(kk) “Make-Whole Amount” means, with respect to the aggregate Principal included
in any Conversion Amount hereunder, the product of (A) such aggregate Principal
and (B) the Adjustment Factor as of such date of determination.

 

  42



 



  

(ll) “Market Price” means, with respect to any conversion hereunder, the lowest
of (i) the Conversion Price then in effect, and (ii) the greater of (x) the
Floor Price and (y) 85% of the quotient of (A) the sum of the VWAP of the Common
Stock for each of the three (3) lowest Trading Days during fifteen (15)
consecutive Trading Day period ending on, and including, the Trading Day
immediately prior to the applicable Share Delivery Deadline (each, an “Market
Price Measuring Period”), divided by (B) three (3). All such determinations to
be appropriately adjusted for any stock split, stock dividend, stock combination
or other similar transaction during any such Market Price Measuring Period.

 

(mm) “Material Subsidiary” means any direct, or indirect, Subsidiary of the
Company other than an Immaterial Subsidiary (as defined in the Securities
Purchase Agreement)

 

(nn) “Maturity Date” shall mean October 30, 2022; provided, however, the
Maturity Date may be extended at the option of the Holder (i) in the event that,
and for so long as, an Event of Default shall have occurred and be continuing or
any event shall have occurred and be continuing that with the passage of time
and the failure to cure would result in an Event of Default or (ii) through the
date that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Change of Control Notice is delivered prior to the Maturity Date, provided
further that if a Holder elects to convert some or all of this Note pursuant to
Section 3 hereof, and the Conversion Amount would be limited pursuant to Section
3(d) hereunder, the Maturity Date shall automatically be extended until such
time as such provision shall not limit the conversion of this Note.

 

(oo) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(pp) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(qq) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(rr) “Price Failure” means, with respect to a particular date of determination,
the VWAP of the Common Stock on any Trading Day during any Trading Day during
the twenty (20) Trading Day period ending on the Trading Day immediately
preceding such date of determination fails to exceed $1.00 (as adjusted for
stock splits, stock dividends, stock combinations, recapitalizations or other
similar transactions occurring after the Subscription Date). All such
determinations to be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during any such measuring period.

 

  43



 



  

(ss) “Principal Market” means the OTCQB.

 

(tt) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Company Optional Redemption Notices and the Change of Control
Redemption Notices, the Conversion Notice with respect to the applicable
Make-Whole Redemption Date and each of the foregoing, individually, a
“Redemption Notice.”

 

(uu) “Redemption Date” means, as applicable, such Event of Default Redemption
Date, such Change of Control Redemption Date, such Make-Whole Redemption Date or
such Company Optional Redemption Date.

 

(vv) “Redemption Premium” means 120%.

 

(ww) “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Change of Control Redemption Prices, the Make-Whole Redemption
Prices and the Company Optional Redemption Prices, and each of the foregoing,
individually, a “Redemption Price”.

 

(xx) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes, as may be amended from time to
time.

 

(yy) [INTENTIONALLY OMITTED]

 

(zz) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

 

(aaa) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes, as
may be amended from time to time.

 

(bbb) “Series A Notes” shall have the meaning as set forth in the Securities
Purchase Agreement.

 

(ccc) “Series B Notes” shall have the meaning set forth as set forth in the
Securities Purchase Agreement.

 

(ddd) “Subscription Date” means October 30, 2020.

 

(eee) “Subsidiaries” shall have the meaning as set forth in the Securities
Purchase Agreement.

 

(fff) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

  44



 



  

(ggg) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(hhh) “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

(iii) [INTENTIONALLY OMITTED]

 

(jjj) “Volume Failure” means, with respect to a particular date of
determination, the aggregate daily dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Principal Market on any Trading Day during
the twenty (20) Trading Day period ending on the Trading Day immediately
preceding such date of determination (such period, the “Volume Failure Measuring
Period”), is less than $100,000 per Trading Day.

 

(kkk) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded), during the period beginning at 9:30 a.m., New York time, and
ending at 4:00 p.m., New York time, as reported by Bloomberg through its “VAP”
function (set to 09:30 start time and 16:00 end time) or, if the foregoing does
not apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30 a.m., New York time, and ending at 4:00
p.m., New York time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated
for such security on such date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 23. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock
combination, recapitalization or other similar transaction during such period.

 

  45



 



  

32. DISCLOSURE. Upon delivery by the Company to the Holder (or receipt by the
Company from the Holder) of any notice in accordance with the terms of this
Note, unless the Company has in good faith determined that the matters relating
to such notice do not constitute material, non-public information relating to
the Company or any of its Subsidiaries, the Company shall on or prior to 9:00
am, New York city time on the Business Day immediately following such notice
delivery date, publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, non-public information relating to the Company
or any of its Subsidiaries, the Company so shall indicate to the Holder
explicitly in writing in such notice (or immediately upon receipt of notice from
the Holder, as applicable), and in the absence of any such written indication in
such notice (or notification from the Company immediately upon receipt of notice
from the Holder), the Holder shall be entitled to presume that information
contained in the notice does not constitute material, non-public information
relating to the Company or any of its Subsidiaries. Nothing contained in this
Section 32 shall limit any obligations of the Company, or any rights of the
Holder, under Section 4(i) of the Securities Purchase Agreement.

 

33. ABSENCE OF TRADING AND DISCLOSURE RESTRICTIONS. The Company acknowledges and
agrees that the Holder is not a fiduciary or agent of the Company and that the
Holder shall have no obligation to (a) maintain the confidentiality of any
information provided by the Company or (b) refrain from trading any securities
while in possession of such information in the absence of a written
non-disclosure agreement signed by an officer of the Holder that explicitly
provides for such confidentiality and trading restrictions. Subject to the
Leak-Out Agreement (as defined in the Securities Purchase Agreement), by and
between the Company and the Holder and Section 4(y) of the Securities Purchase
Agreement, in the absence of such an executed, written non-disclosure agreement,
the Company acknowledges that the Holder may freely trade in any securities
issued by the Company, may possess and use any information provided by the
Company in connection with such trading activity, and may disclose any such
information to any third party.

 

[signature page follows]

 

  46



 



  

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above. 

 

 

CURE PHARMACEUTICAL HOLDING CORP.

 

 

 

 

 

By:

/s/ Rob Davidson

 

 

Name:

Rob Davidson

 

 

Title:

Chief Executive Officer

 



 

Senior Convertible Note - Signature Page

 

  47



 



 

EXHIBIT I

 

CURE PHARMACEUTICAL HOLDING CORP.
CONVERSION NOTICE

 

Reference is made to the Series A Subordinated Convertible Note (the “Note”)
issued to the undersigned by CURE Pharmaceutical Holding Corp., a Delaware
corporation (the “Company”). In accordance with and pursuant to the Note, the
undersigned hereby elects to convert the Conversion Amount (as defined in the
Note) of the Note indicated below into shares of Common Stock, $0.001 par value
per share (the “Common Stock”), of the Company, as of the date specified below.
Capitalized terms not defined herein shall have the meaning as set forth in the
Note.

 

Date of Conversion:

 

 

Aggregate Principal to be converted:

 

 

Aggregate Make-Whole Amount to be converted (or paid in cash):

 

 

 

 

Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges with
respect to such portion of such Aggregate Principal, such Aggregate Make-Whole
Amount and such Aggregate Interest to be converted

 

 

 

 

Aggregate Conversion Amount to be Converted (excluding Make-Whole Amount):

 

 

AGGREGATE CONVERSION AMOUNT
TO BE CONVERTED (OR PAID IN CASH):

 

 

 

Please confirm the following information:

Conversion Price:

 

 

Number of shares of Common Stock to be issued (excluding the Make-Whole Amount):

 

 

Share Election Price:

 

 

Number of shares of Common Stock to be issued in the Make-Whole Share Settlement
with respect to this Conversion Notice (if any):

 

 

 

AGGREGATE NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED (the “Shares”):

 

 



 

  48



 



 

 

This Conversion Notice has been delivered with respect to the Company’s prior
Standing Make-Whole Election* of (check as applicable):

 

☐   Make-Whole Share Settlement

☐   Make-Whole Cash Settlement

 

*As described in Section 3(f) of the Note, subject to update with ten (10)
Trading Day prior written notice (if such update is permitted by the terms of
Section 3(f)).

 

Wire Instructions for delivery of Make-Whole Cash Settlement (if different from
wire instructions previously delivered to the Company):

 

__________________________________

 

__________________________________

 

__________________________________

 

__________________________________

 

☐   If this Conversion Notice is being delivered with respect to an Alternate
Conversion, check here if Holder is electing to use the following Alternate
Conversion Price:____________

 

Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:

 

☐   Check here if requesting delivery as a certificate to the following name and
to the following address:

 

 

Issue to:

 

 

 

 

 

 

 

 

 

☐   Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

 

DTC Participant:

 

 

DTC Number:

 

 

Account Number:

 

 



  

Date: _____________ __,

 

__________________________

Name of Registered Holder

 

 

 

By: ________________________

Name:
Title:


 

Tax ID:_____________________

 

Facsimile:___________________

 

E-mail Address:



 

  49



 



 

Exhibit II

 

ACKNOWLEDGMENT

 

The Company hereby (a) acknowledges this Conversion Notice, (b) certifies that
the above indicated number of shares of Common Stock [are][are not] eligible to
be resold by the Holder either (i) pursuant to Rule 144 (subject to the Holder’s
execution and delivery to the Company of a customary 144 representation letter)
or (ii) an effective and available registration statement and (c) hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________. 

 

 

CURE PHARMACEUTICAL HOLDING CORP.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



  

  50



 